 

COMMERCIAL MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS WITH
CONSOLIDATION, MODIFICATION AND EXTENSION AGREEMENT

 

between

 

PREMIER PACKAGING CORPORATION

 

and

 

CITIZENS BANK, N.A.

 

  Dated: June 27, 2019         Location:

6 Framark Drive
Town of Victor
County of Ontario
State of New York

        SBL: 28.05-1-50.218

 

RECORD AND RETURN TO:

 

Phillips Lytle LLP

1400 First Federal Plaza

Rochester, New York 14614

Attention: Michael Overmyer, Esq.

 

 

 

 

COMMERCIAL MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS WITH
CONSOLIDATION, MODIFICATION AND EXTENSION AGREEMENT

 

This COMMERCIAL MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS
WITH CONSOLIDATION, MODIFICATION AND EXTENSION AGREEMENT (as amended, restated
or otherwise supplemented from time to time, this “Mortgage”) is entered into at
Rochester, New York, as of June 27, 2019, between Premier Packaging Corporation,
a New York corporation with an address of 6 Framark Drive, Victor, New York
14564 (the “Mortgagor”) and Citizens Bank, N.A., a national banking association,
with an address of 833 Broadway, Albany, New York 12207 (the “Bank”). Bank is
entering into this Mortgage for its own account and as agent on behalf of each
Bank Affiliate (this, and all other capitalized terms used in this Mortgage and
not otherwise defined, shall have the meaning given to such terms in that
certain Loan Agreement of even date herewith by and between the Mortgagor and
the Bank (as amended, restated or otherwise supplemented from time to time, the
“Loan Agreement”) to the extent an Obligation is owed to such Bank Affiliate at
any time.

 

The real property which is the subject matter of this Mortgage has the following
address: 6 Framark Drive, Victor, New York 14564 (the “Address”).

 

WHEREAS, the Bank is the owner and holder of one or more mortgages covering all
or a portion of the Property, which mortgages are more particularly described on
Exhibit B attached hereto and made a part hereof, and upon which mortgage there
now remains an unpaid principal sum of One Million One Hundred Fifty Thousand
Eight Hundred Seventy Six and 95/100 Dollars ($1,151,876.95) (the “Prior
Mortgage”), and

 

WHEREAS, the Mortgagor has applied to the Bank for an additional loan in the
principal amount of Four Thousand Eight Hundred Sixty Four and 74/100 Dollars
($4,864.74) (“Additional Loan”), and

 

WHEREAS, the Additional Loan will be evidenced by a certain Promissory Note of
the Mortgagor to the Bank in the principal amount of the Additional Loan dated
the date hereof and will be secured by a Mortgage made by the Mortgagor to the
Bank covering the Property dated the date hereof (the “Additional Mortgage”)
which Additional Mortgage is intended to be recorded in the Office of the Clerk
of Monroe County, New York prior to the recording of this instrument, and

 

WHEREAS, the Mortgagor and the Bank desire to consolidate the Prior Mortgage and
the Additional Mortgage so as to form a single first mortgage lien on the
Property securing the aggregate principal sum of One Million One Hundred Fifty
Six Thousand Seven Hundred Forty One and 69/100 Dollars ($1,156,741.69) and
interest (the “Loan”) and to modify and amend the terms thereof, and

 

WHEREAS, the Loan has been modified pursuant to a certain Consolidated Mortgage
Note dated as of the date hereof evidencing the principal sum of One Million One
Hundred Fifty Six Thousand Seven Hundred Forty One and 69/100 Dollars
($1,156,741.69) (the “Note”), and

 

WHEREAS, the outstanding principal balance on the Note as of the date hereof is
One Million One Hundred Fifty Six Thousand Seven Hundred Forty One and 69/100
Dollars ($1,156,741.69), and

 

WHEREAS, the Mortgagor and Bank have agreed to consolidate and modify the Prior
Mortgage and the Additional Mortgage as herein set forth, and

 

WHEREAS, this COMMERCIAL MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES
AND RENTS WITH CONSOLIDATION, MODIFICATION AND EXTENSION AGREEMENT (the
“Mortgage”) does not create or secure any new or additional indebtedness but
secures the same indebtedness secured by said Prior Mortgage and Additional
Mortgage as hereinabove mentioned.

 

2

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
Mortgagor and the Bank, the sum of One Dollar ($1.00) and other good and
valuable consideration each to the other in hand paid, the receipt and
sufficiency of which are hereby acknowledged, and to secure the payment of an
indebtedness in the principal sum of One Million One Hundred Fifty Six Thousand
Seven Hundred Forty One and 69/100 Dollars ($1,156,741.69), lawful money of the
United States of America, to be paid with interest (said indebtedness, interest
and all other sums which may or shall become due hereunder, collectively
referred to as the “Debt”), according to the Note, and any and all
modifications, amendments, extensions, renewals, restatements, consolidations,
replacements and increases thereof, the Mortgagor and the Bank agree as follows:

 

MODIFICATION PROVISIONS

 

The terms, conditions, provisions, covenants, agreements, warranties and
privileges including and not by way of limitation, prepayment privileges, if
any, contained in the Prior Mortgage and the Additional Mortgage are hereby
modified, extended and amended in their entirety and restated as hereinafter set
forth, and as so modified, extended, amended and restated are hereby ratified,
confirmed and approved. The security of the notes, bonds and other evidence of
indebtedness secured by the Prior Mortgage and the Additional Mortgage shall not
be impaired by anything herein contained, but whenever the terms, provisions,
covenants and conditions of this instrument conflict in any way with the terms,
provisions, covenants and conditions of the notes, bonds or other evidence of
indebtedness and/or the Prior Mortgage and the Additional Mortgage, or any of
them, the terms, provisions, covenants and conditions of this instrument shall
control and prevail. This instrument secures sums due by the Mortgagor to the
Bank in the principal sum of One Million One Hundred Fifty Six Thousand Seven
Hundred Forty One and 69/100 Dollars ($1,156,741.69) plus accrued interest
therein, in lawful money of the United States of America, to be paid pursuant to
the terms of the Note, and any further modifications, extensions, renewals,
restatements, consolidations and replacements thereof.

 

CONSOLIDATION PROVISION

 

The Prior Mortgage and Additional Mortgage are hereby consolidated and combined
and made equal and coordinate liens so they will together form a single first
mortgage lien on the Property for the full amount to the Loan and interest, and
said mortgages and the bonds, notes or other obligations secured thereby shall
be treated and are hereafter referred to as if they but one mortgage and one
note, given to secure and to evidence the payment of the Loan.

 

MORTGAGOR’S ESTOPPEL

 

The Mortgagor certifies to the Bank that there is now due and owing on the Note
and secured by this Mortgage, without offset or defense of any kind, the
principal sum of One Million One Hundred Fifty Six Thousand Seven Hundred Forty
One and 69/100 Dollars ($1,156,741.69) lawful money of the United States of
America.

 

1. Mortgage, Obligations and Future Advances

 

1.1 Mortgage. For valuable consideration paid and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Mortgagor hereby irrevocably and unconditionally mortgages, grants, bargains,
transfers, sells, conveys, sets over and assigns to the Bank and its successors
and assigns forever, all of Mortgagor’s right, title and interest in and to the
“Property” described below, to secure the prompt payment and performance of the
Obligations, including without limitation, all amounts due and owing and all
obligations respecting the Note and all substitutions, modifications, extensions
or amendments to any of the Loan Documents.

 

3

 

 

A principal indebtedness of up to $1,156,741.69 is evidenced by the Loan
Documents and secured by this Mortgage as of the date of this Mortgage, but this
Mortgage shall nevertheless secure payment and performance of all Obligations.

 

1.2 Security Interest in Property. As continuing security for the Obligations
the Mortgagor hereby pledges, assigns and grants to the Bank, and its successors
and assigns, a security interest in any of the Property (as hereinafter defined)
constituting fixtures. This Mortgage is and shall be deemed to be a security
agreement and financing statement pursuant to the terms of the Uniform
Commercial Code of New York (the “Uniform Commercial Code”) as to any and all
personal property constituting fixtures and as to all such property the Bank
shall have the rights and remedies of a secured party under the Uniform
Commercial Code in addition to its rights hereunder. This Mortgage constitutes a
financing statement filed as a fixture filing under Section 9-502(c) of the
Uniform Commercial Code covering any Property which now is or later may become a
fixture.

 

1.3 Collateral Assignment of Leases and Rents. The Mortgagor hereby irrevocably
and unconditionally assigns to the Bank and its successors and assigns, as
collateral security for the Obligations all of the Mortgagor’s rights and
benefits under any and all Leases (as hereinafter defined) and any and all rents
and other amounts now or hereafter owing with respect to the Leases or the use
or occupancy of the Property. This collateral assignment shall be absolute and
effective immediately, but the Mortgagor shall have a license, revocable by the
Bank, to continue to collect rents owing under the Leases until an Event of
Default (as hereinafter defined) occurs. In addition the Bank shall have all of
the rights against lessees of the Property set forth in Section 291-f of the
Real Property Law of New York,

 

1.4 Conditions to Grant. The Bank shall have and hold the above granted Property
unto and to the use and benefit of the Bank, and its successors and assigns,
forever; provided, however, the conveyances, grants and assignments contained in
this Mortgage are upon the express condition that, if Mortgagor shall
irrevocably and indefeasibly pay and perform the Obligations in full, including,
without limitation, all principal, interest and premium thereon and other
charges, if applicable, in accordance with the terms and conditions in the Loan
Documents and this Mortgage, shall pay and perform all other Obligations as set
forth in this Mortgage and shall abide by and comply with each and every
covenant and condition set forth herein and in the Loan Documents, the
conveyances, grants and assignments contained in this Mortgage shall be
appropriately released and discharged.

 

1.5 Property. The term “Property,” as used in this Mortgage, shall mean that
certain parcel of land and the fixtures, structures and improvements and all
personal property constituting fixtures, as that term is defined in the Uniform
Commercial Code, now or hereafter thereon located at the Address, as more
particularly described in Exhibit A attached hereto, together with: (i) all
rights now or hereafter existing, belonging, pertaining or appurtenant thereto;
(ii) all judgments, awards of damages and settlements hereafter made as a result
or in lieu of any Taking, as hereinafter defined; (iii) all of the rights and
benefits of the Mortgagor under any present or future leases and agreements
relating to the Property, including, without limitation, rents, issues and
profits, or the use or occupancy thereof together with any extensions and
renewals thereof, specifically excluding all duties or obligations of the
Mortgagor of any kind arising thereunder (the “Leases”); and (iv) all tenements,
hereditaments, appurtenances, estates and rights of Mortgagor and all contracts,
permits and licenses respecting the use, operation or maintenance of the
Property.

 

4

 

 

1.6 Cross-Collateral and Future Advances. It is the express intention of the
Mortgagor that this Mortgage secure payment and performance of all of the
Obligations, whether now existing or hereinafter incurred by reason of future
advances by the Bank or otherwise, and regardless of whether such Obligations
are or were contemplated by the parties at the time of the granting of this
Mortgage. Notice of the continuing grant of this Mortgage shall not be required
to be stated on the face of any document evidencing any of the Obligations, nor
shall such documents be required to otherwise specify that they are secured
hereby.

 

1.7 Maximum Principal Amount Secured. Notwithstanding anything to the contrary
contained in this Mortgage, the maximum amount of principal indebtedness secured
by this Mortgage or which under any contingency may be secured by this Mortgage
is the amount of $1,156,741.69.

 

1.8 Trust Fund. Pursuant to Section 13 of the New York Lien Law, Mortgagor shall
receive the advances secured hereby and shall hold the right to receive the
advances as a trust fund to be applied first for the purpose of paying the cost
of any improvement on the Property and shall apply the advances first to the
payment of the cost of any such improvement on the Property before using any
part of the total of the same for any other purpose.

 

2. Representations, Warranties, Covenants

 

2.1 Representations and Warranties. The Mortgagor represents and warrants that:

 

  (a) This Mortgage has been duly executed and delivered by the Mortgagor and is
the legal, valid and binding obligation of the Mortgagor enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally;         (b) The Mortgagor is the sole legal owner of the
Property, holding good and marketable fee simple title to the Property, subject
to no liens, encumbrances, leases, security interests or rights of others, other
than those in favor of the Bank (the “Permitted Encumbrances”);         (c) The
Mortgagor has, prior to the date of this Mortgage, delivered to the Bank a
complete and accurate copy of each Lease that is in effect as of the date of
this Mortgage and the Mortgagor is the sole legal owner of the entire lessor’s
interest in those Leases, if any, with full power and authority to encumber the
Property in the manner set forth herein, and the Mortgagor has not executed any
other assignment of those Leases or any of the rights or rents arising
thereunder;         (d) As of the date hereof, there are no Hazardous Materials
in, on or under the Property, except as expressly disclosed in writing to and
acknowledged by the Bank; and         (e) Each Obligation is a commercial
obligation and does not represent a loan used for personal, family or household
purposes and is not a consumer transaction.

 

2.2 Recording; Further Assurances. The Mortgagor covenants that it shall, at its
sole cost and expense and upon the request of the Bank, cause this Mortgage, and
each amendment, modification or supplement hereto, to be recorded and filed in
such manner and in such places, and shall at all times comply with all such
statutes and regulations as may be required by law in order to establish,
preserve and protect the interest of the Bank in the Property and the rights of
the Bank under this Mortgage. Mortgagor will from time to time execute and
deliver to the Bank such documents, and take or cause to be taken, all such
other or further action, as the Bank may request in order to effect and confirm
or vest more securely in the Bank all rights contemplated by this Mortgage
(including, without limitation, to correct clerical errors) or to vest more
fully in, or assure to the Bank the security interest in, the Property or to
comply with applicable statute or law. To the extent permitted by applicable
law, Mortgagor authorizes the Bank to file financing statements, continuation
statements or amendments without the signature of the Mortgagor thereon, and any
such financing statements, continuation statements or amendments may be filed at
any time in any jurisdiction. The Bank may at any time and from time to time
file financing statements, continuation statements and amendments thereto that
describe the Property as defined in this Mortgage and which contain any other
information required by Article 9 of the Uniform Commercial Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether Mortgagor is an organization, the type
of organization and any organization identification number issued to Mortgagor;
Mortgagor also authorizes the Bank to file financing statements describing any
agricultural liens or other statutory liens held by the Bank. Mortgagor agrees
to furnish any such information to the Bank promptly upon request. Mortgagor
hereby constitutes the Bank its attorney-in-fact to execute and file all filings
required or so requested for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; and such power, being coupled with an
interest, shall be irrevocable until this Mortgage terminates in accordance with
its terms, all Obligations are paid in full and the Property is released.

 

5

 

 

2.3 Restrictions on the Mortgagor. The Mortgagor covenants that it will not, nor
will it permit any other person to, directly or indirectly, without the prior
written approval of the Bank in each instance:

 

  (a) Sell, convey, assign, transfer, mortgage, pledge, hypothecate, lease or
dispose of all or any part of any legal or beneficial interest in the Mortgagor
or the Property or any part thereof or permit any of the foregoing, except as
expressly permitted by the terms of this Mortgage (and, for the avoidance of
doubt, the Bank hereby consents to each of the Leases described in Section
2.1(c) above);         (b) Permit the use, generation, treatment, storage,
release or disposition of any Hazardous Materials in, on or under the Property
other than strictly in accordance with all applicable Environmental Laws; or    
    (c) Permit to be created or suffer to exist any mortgage, lien, security
interest, attachment or other encumbrance or charge on the Property or any part
thereof or interest therein (except for the Permitted Encumbrances), including,
without limitation, (i) any lien arising under any Environmental Law, and (ii)
any mechanics’ or materialmen’s lien. The Mortgagor further agrees to give the
Bank prompt written notice of the imposition, or notice, of any lien referred to
in this Section and to take any action necessary to secure the prompt discharge
or release of the same. The Mortgagor agrees to defend its title to the Property
and the Bank’s interest therein against the claims of all persons and, unless
the Bank requests otherwise, to appear in and diligently contest, at the
Mortgagor’s sole cost and expense, any action or proceeding that purports to
affect the Mortgagor’s title to the Property or the priority or validity of this
Mortgage or the Bank’s interest hereunder.

 

2.4 Operation of Property. The Mortgagor covenants and agrees as follows:

 

  (a) The Mortgagor will not permit the Property to be used for any unlawful or
improper purpose, will at all times comply with all Federal, state and local
laws, ordinances and regulations, and the provisions of any Lease, easement or
other agreement affecting all or any part of the Property, and will obtain and
maintain all governmental or other approvals relating to the Mortgagor, the
Property or the use thereof, including without limitation, any applicable zoning
or building codes or regulations and any laws or regulations relating to the
handling, storage, release or cleanup of Hazardous Materials, and will give
prompt written notice to the Bank of (i) any violation of any such law,
ordinance or regulation by the Mortgagor or relating to the Property, (ii)
receipt of notice from any Federal, state or local authority alleging any such
violation and (iii) the presence or release on the Property of any Hazardous
Materials;

 



6

 

 

  (b) The Mortgagor will at all times keep the Property insured for such losses
or damage, in such amounts and by such companies as may be required by law and
which the Bank may require, provided that, in any case, the Mortgagor shall
maintain: (i) physical hazard insurance on an “all risks” basis in an amount not
less than 100% of the full replacement cost of the Property; (ii) flood
insurance if and as required by applicable Federal law and as otherwise required
by the Bank; (iii) comprehensive commercial general liability insurance; (iv)
rent loss and business interruption insurance; and (v) such other insurance as
the Bank may require from time to time, including builder’s risk insurance in
the case of construction loans. All policies regarding such insurance shall be
issued by companies licensed to do business in the state where the policy is
issued and also in the state where the Property is located, be otherwise
acceptable to the Bank, provide deductible amounts acceptable to the Bank, name
the Bank as mortgagee, loss payee and additional insured, and provide that no
cancellation or material modification of such policies shall occur without at
least Ten (10) days prior written notice to the Bank. Such policies shall
include (i) a mortgage endorsement determined by the Bank in good faith to be
equivalent to the “standard” mortgage endorsement so that the insurance, as to
the interest of the Bank, shall not be invalidated by any act or neglect of the
Mortgagor or the owner of the Property, any foreclosure or other proceedings or
notice of sale relating to the Property, any change in the title to or ownership
of the Property, or the occupation or use of the Property for purposes more
hazardous than are permitted at the date of inception of such insurance
policies; (ii) a replacement cost endorsement; (iii) an agreed amount
endorsement; (iv) a contingent liability from operation endorsement; and (v)
such other endorsements as the Bank may request. The Mortgagor will furnish to
the Bank upon request such original policies, certificates of insurance or other
evidence of the foregoing as are acceptable to the Bank. The terms of all
insurance policies shall be such that no coinsurance provisions apply, or if a
policy does contain a coinsurance provision, the Mortgagor shall insure the
Property in an amount sufficient to prevent the application of the coinsurance
provisions. In addition, Mortgagor shall comply with all provisions of Section
291-g of the Real Property Law of New York, to the extent applicable;        
(c) Mortgagor will not pursuant to Section 291-f of the Real Property Law of New
York enter into or modify any Lease after the date of this Mortgage without the
prior written approval of the Bank and will not modify any Lease in any material
respect without the prior written consent of the Bank, and Mortgagor will not
execute any assignment of any of the Leases except in favor of the Bank, or
accept any rentals under any Lease for more than one month in advance and will
at all times perform and fulfill every term and condition of the Leases;        
(d) Mortgagor will at all times (i) maintain complete and accurate records and
books regarding the Property in accordance with generally accepted accounting
principles and (ii) permit the Bank and the Bank’s agents, employees and
representatives, at such reasonable times as the Bank may request, to enter and
inspect the Property and such books and records; and         (e) Mortgagor will
at all times keep the Property in good and first-rate repair and condition
(damage from casualty not excepted) and will not commit or permit any strip,
waste, impairment, deterioration or alteration of the Property or any part
thereof.

 

7

 

 

2.5 Payments. The Mortgagor covenants to pay when due: all Federal, state,
municipal, real property and other taxes, betterment and improvement assessments
and other governmental levies, water rates, sewer charges, insurance premiums
and other charges on or in any way related to the Property, this Mortgage or any
Obligation secured hereby that could, if unpaid, result in a lien on the
Property or on any interest therein. If and when requested by the Bank, the
Mortgagor shall deposit from time to time with the Bank sums determined by the
Bank to be sufficient to pay when due the amounts referred to in this Section.
The Mortgagor shall have the right to contest any notice, lien, encumbrance,
claim, tax, charge, betterment assessment or premium filed or asserted against
or relating to the Property; provided that it contests the same diligently and
in good faith and by proper proceedings and, at the Bank’s request, provides the
Bank with adequate cash security, in the Bank’s reasonable judgment, against the
enforcement thereof. The Mortgagor shall furnish to the Bank the receipted real
estate tax bills or other evidence of payment of real estate taxes for the
Property within thirty (30) days prior to the date from which interest or
penalty would accrue for nonpayment thereof. The Mortgagor shall also furnish to
the Bank evidence of all other payments referred to above within fifteen (15)
days after written request therefor by the Bank. If Mortgagor shall fail to pay
such sums, the Bank may, but shall not be obligated to, advance such sums. Any
sums so advanced by the Bank shall be added to the Obligations, repaid by the
Mortgagor to the Bank on demand and shall bear interest until repaid at the rate
set forth in the Note that applies during the continuance of an Event of
Default.

 

2.6 Notices; Notice of Default. The Mortgagor will deliver to the Bank, promptly
upon receipt of the same, copies of all notices or other documents it receives
that affect the Property or its use, or claim that the Mortgagor is in default
in the performance or observance of any of the terms hereof or that the
Mortgagor or any tenant is in default of any terms of the Leases. The Mortgagor
further agrees to deliver to the Bank written notice promptly upon the
occurrence of any Event of Default or event that with the giving of notice or
lapse of time, or both, would constitute an Event of Default.

 

2.7 Takings. In case of any condemnation or expropriation for public use of, or
any damage by reason of the action of any public or governmental entity or
authority to, all or any part of the Property (a “Taking”), or the commencement
of any proceedings or negotiations that might result in a Taking, the Mortgagor
shall immediately give written notice to the Bank, describing the nature and
extent thereof. The Bank may, at its option but at the Mortgagor’s expense,
appear in any proceeding for a Taking or any negotiations relating to a Taking
and the Mortgagor shall immediately give to the Bank copies of all notices,
pleadings, determinations and other papers relating thereto. The Mortgagor shall
in good faith and with due diligence and by proper proceedings file and
prosecute its claims for any award or payment on account of any Taking. The
Mortgagor shall not settle any such claim without the Bank’s prior written
consent. The Mortgagor shall hold any amounts received with respect to such
awards or claims, by settlement, judicial decree or otherwise, in trust for the
Bank and immediately pay the same to the Bank. The Mortgagor authorizes any
award or settlement due in connection with a Taking to be paid directly to the
Bank in amounts not exceeding the Obligations. The Bank may apply such amounts
to the Obligations in such order as the Bank may determine.

 

2.8 Insurance Proceeds. The proceeds of any insurance resulting from any loss
with respect to the Property shall be paid to the Bank and, at the option of the
Bank, be applied to the Obligations in such order as the Bank may determine;
provided, however, that if the Bank shall require repair of the Property, the
Bank may release all or any portion of such proceeds to the Mortgagor for such
purpose. Any insurance proceeds paid to the Mortgagor shall be held in trust for
the Bank and promptly paid to it.

 

3. Certain Rights of the BANK

 

3.1 Legal Proceedings. The Bank shall have the right, but not the duty, to
intervene or otherwise participate, at the Mortgagor’s expense, in any legal or
equitable proceeding that, in the Bank’s reasonable judgment, might affect the
Property or any of the rights created or secured by this Mortgage. The Bank
shall have such right whether or not there shall have occurred an Event of
Default hereunder.

 

3.2 Appraisals/Assessments. The Bank shall have the right, at the Mortgagor’s
sole cost and expense, to obtain appraisals, environmental site assessments or
other inspections of the portions of the Property that are real estate at such
times as the Bank deems necessary or as may be required by applicable law, or
its prevailing credit or underwriting policies.

 

8

 

 

3.3 Financial Statements. The Bank shall have the right, at the Mortgagor’s sole
cost and expense, to require delivery of financial statements in form and
substance acceptable to the Bank from the Mortgagor or any guarantor of any of
the Obligations and the Mortgagor hereby agrees to deliver such financial
statements and/or cause any such guarantor to so deliver any such financial
statement when required by the Bank.

 

3.4 Leases and Rent Roll. The Mortgagor shall deliver to the Bank (i) during
each calendar year and at such other times as the Bank shall request a rent roll
for the Property, in form acceptable to the Bank, listing all tenants and
occupants and describing all of the Leases; and (ii) at such times as the Bank
shall request executed copies of all the Leases.

 

4. Defaults and Remedies

 

4.1 Events of Default. Each Event of Default described in the Loan Agreement
shall constitute an Event of Default under this Mortgage.

 

4.2 Remedies. On the occurrence of any Event of Default or after DEMAND with
respect to Obligations payable on DEMAND, the Bank shall have all of the rights
and remedies set forth in the Loan Agreement, and may, at any time thereafter,
at its option and, to the extent permitted by applicable law, without notice,
exercise any or all of the following remedies:

 

  (a) Enter, take possession of, manage and operate the Property (including all
personal property and all records and documents pertaining thereto) and any part
thereof and exclude the Mortgagor therefrom and take all actions it deems
necessary or proper to preserve the Property and operate the Property as a
mortgagee in possession with all the powers as could be exercised by a receiver
or as otherwise provided herein or by applicable law; provided, however, the
entry by the Bank upon the Property for any reason shall not cause the Bank to
be a mortgagee in possession, except upon the express written declaration of the
Bank;         (b) With or without taking possession of the Property, receive and
collect all rents, income, issues and profits (“Rents”) from the Property
(whether past due or thereafter accruing), including as may arise under the
Leases, and the Mortgagor appoints the Bank as its true and lawful attorney with
the power for the Bank in its own name and capacity to demand and collect Rents
and take any action that the Mortgagor is authorized to take under the Leases.
The Bank shall (after payment of all costs and expenses incurred) apply any
Rents received by it to the Obligations in such order as the Bank determines, or
in accordance with any applicable statute, and the Mortgagor agrees that
exercise of such rights and disposition of such funds shall not be deemed to
cure any default or constitute a waiver of any foreclosure once commenced nor
preclude the later commencement of foreclosure for breach thereof. The Bank
shall be liable to account only for such Rents actually received by the Bank.
Lessees under the Leases are hereby authorized and directed, following notice
from the Bank, to pay all amounts due the Mortgagor under the Leases to the
Bank, whereupon such lessees shall be relieved of any and all duty and
obligation to the Mortgagor with respect to such payments so made;

 



9

 

 

  (c) Sell the Property or any part thereof or interest therein pursuant to
exercise of its power of sale pursuant to Article 14 of the New York Real
Property Actions and Proceedings Law (to the extent applicable) or otherwise at
public auction on terms and conditions as the Bank may determine, or otherwise
foreclose this Mortgage in any manner permitted by law, and upon such sale the
Mortgagor shall execute and deliver such instruments as the Bank may request in
order to convey and transfer all of the Mortgagor’s interest in the Property,
and the same shall operate to divest all rights, title and interest of the
Mortgagor in and to the Property. In the event this Mortgage shall include more
than one parcel of property or subdivision (each hereinafter called a
“portion”), the Bank shall, in its sole and exclusive discretion, be empowered
to (a) foreclose upon any such portion without impairing its right to foreclose
subsequently upon any other portion or the entirety of the Property from time to
time thereafter, and (b) determine in what order the portions are to be
presented for sale. A deficiency judgment may be obtained after all or any
portion of the Property has been sold, with such judgment taking into account
the value of all of the parcels previously sold, and the period of time
allowable for such judgment shall be deemed to run from the date of the last
sale. In addition, the Bank may in its discretion subordinate this Mortgage to
one or more Leases for the sole purpose of preserving any such Lease in the
event of a foreclosure;         (d) Cause one or more environmental assessments
to be taken, arrange for the cleanup of any Hazardous Materials or otherwise
cure the Mortgagor’s failure to comply with Environmental Law or other
applicable law, and the Mortgagor shall provide the Bank or its agents with
access to the Property for such purposes; provided that the exercise of any of
such remedies shall not be deemed to have relieved the Mortgagor from any
responsibility therefor or given the Bank “control” over the Property or cause
the Bank to be considered to be a mortgagee in possession, “owner” or “operator”
of the Property for purposes of any Environmental Law or other applicable law,
rule or regulation; and         (e) Take such other actions or proceedings as
the Bank deems necessary or advisable to protect its interest in the Property
and ensure payment and performance of the Obligations, including, without
limitation, appointment of a receiver without prior notice (and the Mortgagor
hereby waives any right to object to such appointment) and exercise of any of
the Bank’s remedies provided herein or in any other Loan Document or otherwise
available to a secured party or mortgagee under the Uniform Commercial Code or
under other applicable law.

 

In addition, the Bank shall have all other remedies provided by applicable law,
including, without limitation, the right to pursue an action by summary
proceeding pursuant to Article 7 of the Real Property Action and Proceedings Law
of the State of New York, or a judicial sale of the Property or any portion
thereof by deed, assignment or otherwise.

 

The Mortgagor agrees and acknowledges that the acceptance by the Bank of any
payments from either the Mortgagor or any guarantor after the occurrence of any
Event of Default, the exercise by the Bank of any remedy set forth herein or the
commencement, discontinuance or abandonment of foreclosure proceedings against
the Property shall not waive the Bank’s subsequent or concurrent right to
foreclose or operate as a bar or estoppel to the exercise of any other rights or
remedies of the Bank. The Mortgagor agrees and acknowledges that the Bank, by
making payments or incurring costs described herein, shall be subrogated to any
right of the Mortgagor to seek reimbursement from any third parties, including,
without limitation, any predecessor in interest to the Mortgagor’s title or
other party who may be responsible under any law, regulation or ordinance
relating to the presence or cleanup of Hazardous Materials.

 

4.3 Advances. If the Mortgagor fails to pay or perform any of its obligations
respecting the Property, the Bank may in its sole discretion do so without
waiving or releasing Mortgagor from any such obligation. Any such payments may
include, but are not limited to, payments for taxes, assessments and other
governmental levies, water rates, insurance premiums, maintenance, repairs or
improvements constituting part of the Property. Any amounts paid by the Bank
hereunder shall be, until reimbursed by the Mortgagor, part of the Obligations
and secured by this Mortgage, and shall be due and payable to the Bank, on
demand, together with interest thereon to the extent permitted by applicable
law, at the interest rate set forth in the Note that applies during the
continuance of an Event of Default.

 

10

 

 

4.4 Cumulative Rights and Remedies. All of the foregoing rights, remedies and
options (including without limitation the right to enter and take possession of
the Property, the right to manage and operate the same, and the right to collect
Rents, in each case whether by a receiver or otherwise) are cumulative and in
addition to any rights the Bank might otherwise have, whether at law or by
agreement, and may be exercised separately or concurrently and none of which
shall be exclusive of any other. The Mortgagor further agrees that the Bank may
exercise any or all of its rights or remedies set forth herein without having to
pay the Mortgagor any sums for use or occupancy of the Property.

 

4.5 Mortgagor’s Waiver of Certain Rights. To the extent permitted by applicable
law, the Mortgagor hereby waives the benefit of all present and future laws (i)
providing for any appraisal before sale of all or any portion of the Property or
(ii) in any way extending the time for the enforcement of the collection of the
Obligations or creating or extending a period of redemption from any sale made
hereunder.

 

5. Miscellaneous

 

5.1 Costs and Expenses. To the extent permitted by applicable law, the Mortgagor
shall pay to the Bank, on demand, all reasonable expenses (including attorneys’
fees and expenses and reasonable consulting, accounting, appraisal, brokerage
and similar professional fees and charges) incurred by the Bank in connection
with the Bank’s interpretation, recordation of this Mortgage, exercise,
preservation or enforcement of any of its rights, remedies and options set forth
in this Mortgage and in connection with any litigation, proceeding or dispute
whether arising hereunder or otherwise relating to the Obligations, together
with interest thereon to the extent permitted by applicable law, until paid in
full by the Mortgagor at the highest rate set forth in any of the notes
evidencing the Obligations. Any amounts owed by the Mortgagor hereunder shall
be, until paid, part of the Obligations and secured by this Mortgage, and the
Bank shall be entitled, to the extent permitted by law, to receive and retain
such amounts in any action for a deficiency against or redemption by the
Mortgagor, or any accounting for the proceeds of a foreclosure sale or of
insurance proceeds.

 

5.2 Indemnification Regarding Leases. The Mortgagor hereby agrees to defend, and
does hereby indemnify and hold the Bank and each other Indemnitee harmless from
all Claims in any way connected to the assignment of the Leases and from all
demands that may be asserted against any Indemnitee arising from any
undertakings on the part of the Bank or any other Indemnitee to perform any
obligations under the Leases. It is understood that the assignment of the Leases
shall not operate to place responsibility for the control or management of the
Property upon the Bank or any Indemnitee or make them liable for performance of
any of the obligations of the Mortgagor under Leases, respecting any condition
of the Property or any other agreement or arrangement, written or oral, or
applicable law.

 

5.3 Indemnification Regarding Hazardous Materials. The Mortgagor hereby agrees
to defend, and does hereby indemnify and hold harmless each Indemnitee from and
against any and all Claims of any environmental engineering or cleanup firm
incurred by such Indemnitee and arising out of or in connection with the
Property or resulting from the application of any Environmental Law relating to
the presence or cleanup of Hazardous Materials on or affecting the Property. The
Mortgagor agrees its obligations hereunder shall be continuous and shall survive
termination or discharge of this Mortgage and/or the repayment of all debts to
the Bank including repayment of all Obligations.

 

5.4 Indemnitee’s Expenses. If any Indemnitee is made a party defendant to any
litigation or any claim is threatened or brought against such Indemnitee
concerning this Mortgage or the Property or any part thereof or therein or
concerning the construction, maintenance, operation or the occupancy or use
thereof by the Mortgagor or other person or entity, then the Mortgagor shall
indemnify, defend and hold each Indemnitee harmless from and against all
liability by reason of said litigation or claims, including attorneys’ fees and
expenses incurred by such Indemnitee in connection with any such litigation or
claim, whether or not any such litigation or claim is prosecuted to judgment.
The within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank or any other Indemnitee
in favor of the Mortgagor.

 

11

 

 

5.5 Waivers. The Mortgagor waives notice of nonpayment, demand, presentment,
protest or notice of protest of the Obligations and all other notices, consents
to any renewals or extensions of time of payment thereof, and generally waives
any and all suretyship defenses and defenses in the nature thereof.

 

5.6 Waiver of Homestead. To the maximum extent permitted under applicable law,
the Mortgagor hereby waives and terminates any homestead rights and/or
exemptions respecting the Property under the provisions of any applicable
homestead laws, including without limitation, Section 5206 of the Civil Practice
Law and Rules of New York.

 

5.7 Statutory Construction. The clauses and covenants contained in this Mortgage
that are construed by Section 254 of the Real Property Law of New York shall be
construed as provided in those sections. The additional clauses and covenants
contained in this Mortgage shall afford rights supplemental to and not exclusive
of the rights conferred by the clauses and covenants construed by Section 254
and shall not impair, modify, alter or defeat such rights, notwithstanding that
such additional clauses and covenants may relate to the same subject matter or
provide for different or additional rights in the same or similar contingencies
as the clauses and covenants construed by Section 254. The rights of the Bank
arising under the clauses and covenants contained in this Mortgage shall be
separate, distinct and cumulative and none of them shall be in exclusion of the
others. No act of Bank shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision, anything herein or
otherwise to the contrary notwithstanding. In the event of any inconsistencies
between the provisions of Section 254 and the provisions of this Mortgage, the
provisions of this Mortgage shall prevail.

 

5.8 Joint and Several. If there is more than one Mortgagor, each of them shall
be jointly and severally liable for payment and/or performance of all
obligations secured by this Mortgage and the term “Mortgagor” shall include each
as well as all of them.

 

5.9 Severability. If any provision of this Mortgage or portion of such provision
or the application thereof to any person or circumstance shall to any extent be
held invalid or unenforceable, the remainder of this Mortgage (or the remainder
of such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.

 

5.10 Complete Agreement. This Mortgage and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

 

5.11 Binding Effect of Agreement. This Mortgage shall run with the land and be
binding upon and inure to the benefit of the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, and shall remain in full force and effect (and the Bank shall be
entitled to rely thereon) until all Obligations are fully and indefeasibly paid.
The Bank may transfer and assign this Mortgage and deliver any collateral to the
assignee, who shall thereupon have all of the rights of the Bank; and the Bank
shall then be relieved and discharged of any responsibility or liability with
respect to this Mortgage and such collateral. Except as expressly provided
herein or in the other Loan Documents, nothing, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Mortgage or the
other Loan Documents.

 

12

 

 

5.12 Governing Law. This Mortgage shall be governed by federal law applicable to
the Bank and, to the extent not preempted by federal law, the laws of the State
of New York.

 

5.13 Jurisdiction and Venue. The Mortgagor irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this Mortgage.
The Mortgagor irrevocably waives, to the fullest extent it may effectively do so
under applicable law, any objection it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that the same has been brought in an inconvenient forum. The
Mortgagor hereby consents to process being served in any such suit, action or
proceeding (i) by the mailing of a copy thereof by registered or certified mail,
postage prepaid, return receipt requested, to the Mortgagor’s address set forth
herein or such other address as has been provided in writing to the Bank and
(ii) in any other manner permitted by law, and agrees that such service shall in
every respect be deemed effective service upon the Mortgagor.

 

5.14 JURY WAIVER. THE MORTGAGOR AND THE BANK EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS MORTGAGE, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO CONSOLIDATE
ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS
NOT BEEN WAIVED. THE MORTGAGOR CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.

 

[Signature Page Follows]

 

13

 

 

EXECUTED as of the date first above written.

 

  Mortgagor:         Premier Packaging Corporation         By:       Frank D.
Heuszel, CEO

 

STATE OF NEW YORK :   SS. COUNTY OF :

 

On the ___ day of June in the year 2019 , before me, the undersigned, a Notary
Public in and for said State, personally appeared, Frank D. Heuszel, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

      NOTARY PUBLIC           TYPE OR PRINT NAME

 

[Signature Page to Mortgage]

 

14

 

 

  CITIZENS BANK, N.A., a national banking association         By:       Douglas
Dandurand, Vice President

 

STATE OF NEW YORK)       COUNTY OF MONROE) ss:  

 

On the ___ day of June in the year 2019 before me, the undersigned a notary
public in and for the State of New York, personally appeared Douglas Dandurand,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

      Notary Public

 

[Signature Page to Mortgage]

 

15

 

 

EXHIBIT “A”

 

Property Description

 

All that certain lot, piece or parcel of land, situate in the Village of Victor,
County of Ontario and State of New York, being Lot 5 of the School Street
Industrial Park Subdivision, as shown on a map prepared by Cornwall Consultants,
P.C., and filed in the Ontario County Clerk’s Office on November 3, 1989 at map
number 17502.

 

Also, all that certain lot, piece or parcel of land, situate in the Village of
Victor, County of Ontario and State of New York, being Lot 6 of the School
Street Industrial Park Subdivision, as shown on a map prepared by Cornwall
Consultants, P.C., and filed in the Ontario County Clerk’s Office on November 3,
1989, at map number 17502.

 

The above-described Lots 5 and 6 are now known collectively as Lot R-6 of the
School Street Industrial Park Subdivision as shown on a resubdivision map
prepared by David Anderson and filed in the Ontario County Clerk’s Office on
January 7, 1997, as map number 23392.

 

16

 

 

EXHIBIT “B”

 

A:

 

1. That certain mortgage from Primo DiFelice to The Canandaigua National Bank
and Trust Company in the original principal amount of $300,000.00 recorded in
the Monroe County Clerk’s Office on August 16, 1991 in Liber 716 of Mortgages at
Page 1191;

 

2. That certain mortgage from Primo DiFelice to The Canandaigua National Bank
and Trust Company in the original principal amount of $250,000.00 recorded in
the Monroe County Clerk’s Office on April 29, 1994 in Liber 844 of Mortgages at
Page 126;

 

which mortgages 1 and 2 were consolidated to form a single lien in the amount of
$550,000.00 by Mortgage Modification and Extension Agreement recorded in the
Monroe County Clerk’s Office on April 29, 1994 in Liber 844 of Mortgages at Page
456;

 

which mortgages were further consolidated and modified to form a single lien in
the amount of $550,000.00 by Mortgage Consolidation Agreement recorded in the
Monroe County Clerk’s Office on January 15, 1997 in Liber 954 of Mortgages at
Page 456;

 

which mortgages, as consolidated were assigned to M & T Real Estate, Inc. by
Assignment of Mortgage recorded in the Monroe County Clerk’s Office on January
15, 1997 in Liber 954 of Mortgages at Page 454.

 

3. That certain mortgage from Bzdick Properties, LLC to M & T Real Estate, Inc.
in the original principal amount of $293,046.95 recorded in the Monroe County
Clerk’s Office on January 15, 1997 in Liber 954 of Mortgages at Page 457;

 

which mortgage was consolidated with the above mortgages to form a single lien
in the amount of $758,000.00 by Mortgage Spreader, Consolidation and
Modification Agreement recorded in the Monroe County Clerk’s Office on January
15, 1997 in Liber 954 of Mortgages at Page 465;

 

which mortgages, as consolidated, were further consolidated and modified to form
a single lien in the amount of $610,574.03 by Mortgage Modification and
Extension Agreement recorded in the Monroe County Clerk’s Office on February 1,
2007 in Liber 1896 of Mortgages at Page 462;

 

which mortgages, as consolidated, were assigned by M & T Real Estate (successor
by merger to M & T Real Estate, Inc.) to RBS Citizens, N.A. recorded in the
Monroe County Clerk’s Office on September 2, 2011 in Liber 2281 of Mortgages at
Page 915.

 

4. That certain mortgage from Premier Packaging Corporation to RBS Citizens,
N.A. in the original principal amount of $688,034.70 recorded in the Monroe
County Clerk’s Office on September 2, 2011 in Liber 2281 of Mortgages at Page
918;

 

which mortgage was consolidated with the above mortgages to form a single lien
in the amount of $1,200,000.00 by Consolidation, Extension and Modification
Agreement recorded in the Monroe County Clerk’s Office on September 2, 2011 in
Liber 2281 of Mortgages at Page 950.

 

B: That certain mortgage from Premier Packaging Corporation to RBS Citizens,
National Association in the original principal amount of $450,000.00 dated
December 6, 2013 and recorded in the Monroe County Clerk’s Office on December 9,
2013 in Liber 2518 of Mortgages at Page 447;

 

C: That certain mortgage from Premier Packaging Corporation Citizens Bank, N.A.
in the original principal amount of $4,864.74 dated June 27, 2019 and to be
recorded in the Monroe County Clerk’s Office;

 

17

 

